Citation Nr: 9913022	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active duty from May 1980 to September 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1992 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  

The Board remanded the case for additional development of 
evidence in April 1996.  The requested development has been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran's service-connected disabilities are 
degenerative disc disease L5-S1, rated as 60 percent 
disabling; and synovitis of the right wrist with history of 
carpal tunnel syndrome, rated as 10 percent disabling.

3.  The veteran has completed a high school education, and 
has some additional college level training in computers.

4.  The veteran has occupational experience and is self 
employed in a computer services business. 

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  He 
asserts that his service-connected disabilities prevent him 
from working to his full capacity.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for 
increased disability compensation based on unemployability is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  Records have been obtained from the Social 
Security Administration, and the veteran's VA vocational 
rehabilitation folder has also been obtained.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (1998).  Total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1998) are met.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (1998).

The Board notes initially that the veteran's service 
connected disabilities are degenerative disc disease L5-S1, 
rated as 60 percent disabling; and synovitis of the right 
wrist with history of carpal tunnel syndrome, rated as 10 
percent disabling.  The combined evaluation is 60 percent.  
See 38 C.F.R. § 4.25 (1998).  Thus, his combined service-
connected rating meets the percentage criteria of 38 C.F.R. § 
4.16(a) (1998).

The Board notes, however, that there is no evidence that the 
service-connected disabilities render the veteran unable to 
work.  The veteran's claim for increased compensation based 
on unemployability which he filed in September 1992 shows 
that his employment experience at that time was his 
employment with the Navy from May 1980 to September 1990.  He 
reported that his work had been as a radioman and as an 
aircraft support mechanic.  He stated that he had completed a 
high school degree and one year of college level training.  
He also stated that he was enrolled in college pursuant to a 
VA Chapter 31 vocational rehabilitation program.  

The medical evidence which is of record includes a VA spine 
examination report dated in March 1993.  The report shows 
that the veteran gave a history of having a motor vehicle 
accident in service and being diagnosed as having a herniated 
disc at L5-S1.  This resulted in a medical discharge from 
service.  The veteran reported that he used a cane to 
ambulate to keep from falling down.  He said that he had 
constant pain which radiated to both thighs, plus numbness in 
both legs.  Following objective physical examination the 
diagnosis was history of herniated disc, L5-S1, with evidence 
of neurological involvement with decreased deep tendon 
reflexes and decreased sensations bilaterally.  
Significantly, however, neither that report, nor any of the 
other medical records pertaining to the veteran's service-
connected disabilities contains any medical opinion 
pertaining to unemployability due to service-connected 
disabilities.  

The evidence which is of record also includes a letter dated 
in April 1993 from the Social Security Administration which 
shows that organization determined that the veteran was not 
entitled to disability benefits.  Specifically, it was 
determined that the veteran could do light work.  Although it 
was noted that the veteran's disabilities, which included a 
herniated disc, carpal tunnel syndrome, and depression, 
prevented him from doing his past work, it was also noted 
that in light of his age and educational background he could 
do other types of work which were less physically demanding.

The Board also notes that the evidence which is of record 
includes the veteran's Chapter 31 educational/vocational 
rehabilitation folder.  Of particular significance is a 
report of contact dated in February 1998 which shows that the 
veteran reported that he was self employed working at his own 
computer service company.  He reportedly had received 
training in Novell networking, was eligible to obtain 
certification, and was seeking a contract to maintain 
equipment in a school system and other businesses.  He 
reported that he was making about $1,000 per month.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities in and of themselves 
are not of such nature and severity as to prevent him from 
securing or following all types of substantially gainful 
employment.  The record reflects that the veteran's service-
connected disabilities have not prevented the veteran from 
being gainfully employed.  The Board also notes that the 
veteran had not presented any medical or professional opinion 
showing that his service-connected disabilities alone prevent 
him from working.

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.



ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

